       Case 1:10-cv-06950-AT-RWL Document 824 Filed 08/26/19 Page 1 of 3
                                                                           Lieff Cabraser Heimann & Bernstein, LLP
                                                                                       275 Battery Street, 29th Floor
                                                                                     San Francisco, CA 94111-3339
                                                                                                    t 415.956.1000
                                                                                                    f 415.956.1008




                                                                                              Kelly M. Dermody
                                          August 26, 2019                                               Partner
                                                                                            kdermody@lchb.com



VIA CM/ECF

The Honorable Robert W. Lehrburger
United States District Court for the
 Southern District of New York
500 Pearl Street
New York, NY 10017

        RE:     Chen-Oster, et al. v. Goldman, Sachs & Co., No. 10 Civ. 6950 (AT) (RWL)

Dear Judge Lehrburger:

        Under the Court’s Individual Rule II.G.2,1 Plaintiffs submit this letter 1) opposing
Goldman’s request to seal a narrow category of documents related to an internet-based
solicitation process for certain arbitration terms; and 2) opposing Goldman’s request to
effectively seal judicial records—namely, the purported waivers of case participation at issue in
these motions—by lodging them “in hard copy with the Clerk of the Court,” rather than filing
them on the Southern District of New York’s Case Management and Electronic Case Files
(CM/ECF) system. Goldman’s Letter, at 3, ECF No. 813.

         First, Plaintiffs only oppose sealing a narrow category of documents for which there is a
strong interest in public access because they are highly relevant to the dispute at issue, which
itself is of significant interest to absent class members. There is no adequate basis to justify
sealing. In light of the Second Circuit’s directive that “continued sealing of documents may only
be justified with specific, on-the-record findings that sealing is necessary to preserve higher
values and only if the sealing order is narrowly tailored to achieve that aim,” Plaintiffs and
Goldman engaged in a productive meet and confer to arrive at reasoned, joint recommendations
regarding the vast majority of Goldman’s sealing and redaction requests. Brown v. Maxwell, 929
F.3d 41, 47 (2d Cir. 2019) (quoting Lugosch v. Pyramid Co., 435 F.3d 110, 124 (2d Cir. 2006));
id. at 48 (holding that it was “legal error” that “the District Court made generalized statements
about the record as a whole”); see also Bernstein v. O’Reilly, 307 F. Supp. 3d 161, 166

1
 The Court’s Rule provides as follows: “Any party opposing the request to file under seal must
submit a responding letter within 3 business days after submission of the letter by the party
seeking to preserve confidentiality.” While Plaintiffs acknowledge that the Court endorsed
Goldman’s request, ECF No. 814, given that the Court’s Rule provided Plaintiffs with time to
oppose it, Plaintiffs respectfully write to provide their perspective on the dispute and request the
Court’s reconsideration.



San Francisco            New York             Nashville         Seattle            www.lieffcabraser.com
       Case 1:10-cv-06950-AT-RWL Document 824 Filed 08/26/19 Page 2 of 3

The Honorable Robert W. Lehrburger
August 26, 2019
Page 2


(S.D.N.Y. 2018) (“[D]ocuments filed in connection to a Motion to Compel Arbitration . . . ‘are
judicial documents to which a presumption of immediate public access attaches under both the
common law and the First Amendment.’” (quoting Lugosch, 435 F.3d at 126)); Bowling v.
Johnson & Johnson, No. 17-3982, 2019 WL1760162, at *8 (S.D.N.Y. April 22, 2019)
(collecting cases holding that a presumption of public access applies to judicial records filed in
connection with Rule 23 motions).

        The only area of dispute is Goldman’s request to seal descriptions, quoted language, or
depictions of communications about expanded arbitration language Goldman added to its annual
stock award materials while the class certification motion was pending—i.e., from 2016 to 2018.
Specifically, the documents at issue are: i) the Declaration of Eric Dias describing the process; ii)
fifteen exhibits thereto depicting the communications with computer screenshots; and iii)
associated citations to this material in Goldman’s briefs. See ECF Nos. 762 (containing
redactions), 723 (containing redactions), Exs. 35-42, 44-60 (filed under seal; Goldman provided
these exhibits to the Court by email as Exhibit AA).

        Documents showing how Goldman misleadingly communicated with Class Members to
impose broad arbitration terms should not be sealed because there is a strong interest in public
access and little to no justification for sealing. Contrary to Goldman’s claim, how Goldman
communicated with class members regarding purported agreements to arbitrate claims are central
to the pending Rule 23(d) motion. See Goldman’s Letter, ECF No. 813, at 3 (incorrectly stating
that “the redacted information is not required to resolve any issue on the Cross-Motions”).
Specifically, the documents at issue bear on whether, in its communications with Class
Members, Goldman informed Class Members of “the existence of this case, much less provide[d]
them with contact information for Class Counsel or basic information about the dispositive effect
of these agreements on Class Members’ rights.” Pls. Mem. of Law in Support of Rule 23(d)
Motion, at 1, ECF No. 727. Moreover, Goldman’s claims that i) its “web page informed the user
of the terms and conditions” at issue and ii) that these communications are “routine[] clickwrap”
can only be tested by an examination of the web screenshots at issue. Goldman’s Motion to
Compel Arbitration, at 21, ECF No. 726. Accordingly, there is a strong presumption of public
access to these documents. Further, Goldman’s description of its online communications is at
odds with its purported concerns about “proprietary work processes.” Use of a “routine” web
platform cannot be a “propriety work process.” Goldman’s weak justification for sealing cannot
outweigh the presumed right of public access to judicial documents. Continued sealing,
therefore, is not appropriate.

         Second, Plaintiffs take issue with Goldman’s request to lodge materials outside the
docket, effectively sealing even the redacted copies of the waivers of participation. Goldman’s
Letter at 3. This request runs contrary to the Court’s Local Rules, which instruct parties to file
documents on CM/ECF. See S.D.N.Y. ECF Rule 1.1 (“Except as expressly provided and in
exceptional circumstances preventing a party from filing electronically, all documents required
to be filed with the Court must be filed electronically.”) (emphasis added). Notably, Goldman
never consulted with Plaintiffs during the multi-day meet and confer regarding redactions about
Goldman’s desire to avoid use of CM/ECF, which is the means by which Class Members (and
       Case 1:10-cv-06950-AT-RWL Document 824 Filed 08/26/19 Page 3 of 3

The Honorable Robert W. Lehrburger
August 26, 2019
Page 3


the public at large) may learn about this litigation. There is no basis for denying public access to
these already-redacted documents over which the parties met and conferred and reached
agreement, and Goldman’s attempt to do so via sleight of hand is an abuse of the meet and
confer process of negotiating and justifying its redactions.

        To the extent Goldman is concerned about “voluminous exhibits on ECF” and “cluttering
the electronic docket,” this hardly justifies denying public access to highly relevant documents.
Goldman’s Letter, at 3. While the Court may take judicial notice of the fact that the CM/ECF
system is more than capable of handling Goldman’s redacted filings, Plaintiffs also note that the
electronic docket already contains more than 820 main entries (and many more subentries),
many of which include large numbers of exhibits. Plaintiffs suggest that large groups of redacted
agreements may be filed together within a relatively small number of omnibus ECF entries, such
as one collective exhibit filed with documents in Bates number order to address any concerns
about docket organization. See, e.g., Decl. of Anne Shaver in Support of Class Certification ¶ 3,
ECF No. 248 (“All corporate documents are attached hereto as Exhibit A in numerical order by
Bates Stamp Identification Number[.]”).


                                      Respectfully submitted,




                  Kelly M. Dermody                                        Adam Klein

cc: all counsel (via ECF)

1830380.4
